116 F.3d 1485
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.HILTON HOTELS CORPORATION;  and HLT Corporation,Plaintiffs/Counter-Defendants/Appellants,v.ITT CORPORATION, Defendant/Counter-Claimant/Appellee.
No. 97-15702.
United States Court of Appeals, Ninth Circuit.
Submitted June 19, 1997**Decided June 19, 1997.

Appeal from the United States District Court for the District of Nevada, D.C. No. CV 97-95-PMP;  Philip M. Pro, District Judge, Presiding.
Before GOODWIN, SCHROEDER and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
This preliminary injunction appeal comes to us for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


3
Our inquiry is limited to whether the district court has abused its discretion in denying the preliminary injunction, or has based its decision on an erroneous legal standard.  See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).  The record before us shows that the district court did not rely upon an erroneous legal premise or abuse its discretion in concluding that appellants' showing of probable success on the merits was insufficient to warrant preliminary injunctive relief.  See id.


4
Accordingly, the district court's denial of a preliminary injunction is AFFIRMED.1



**
 The panel unanimously agrees that this case is appropriate for submission without oral argument pursuant to Fed.R.App.P. 34(a) and Ninth Cir.R. 34-4.  Accordingly, appellants' request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Cir.R. 36-3


1
 Appellants' motion to file a corrected brief is granted.  The Clerk shall file the corrected brief received on April 29, 1997